TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 18, 2020



                                       NO. 03-19-00063-CV


                               Mary Catherine Person, Appellant

                                                  v.

                                     Martha Pyron, Appellee




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the orders signed by the trial court on January 2, 2019. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s orders. Therefore, the Court affirms the trial court’s orders. The appellant shall pay

all costs relating to this appeal, both in this Court and in the court below.